COLEMAN, J.
The defendant was indicted and convicted of the offense of grand larceny. The only exception reserved upon the trial was that of the refusal of the court to give the instruction to the jury which appears in the statement of the case. As framed the instruction is not clear, and considered in connection with the facts of the case, was calculated to confuse the jury. We presume, the pleader intended to embody the principle supposed to be asserted in Lunsford v. Dietrich, 93 Ala., top of page 571, but the phraseology of the instruction requested, and its connection, fails to carry the same meaning, and the principle was no.t applicable. The true rule applicable to the case of appellant is stated in Higgs v. The State, 113 Ala. 36.
There is no error in the record.
Affirmed.